February 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      NATHANIEL JONES, III, Appellant

NO. 14-11-00758-CV                          V.

    HOUSTON POLICE DEPARTMENT, HARRIS COUNTY SHERIFF’S
  DEPARTMENT, TEXAS DEPARTMENT OF PUBLIC SAFETY, AND THE
         HARRIS COUNTY DISTRICT ATTORNEY, Appellees
               ________________________________

       This cause, an appeal from an order signed July 26, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nathaniel Jones, III.
      We further order this decision certified below for observance.